Title: To Benjamin Franklin from Jonathan Williams, Jr., 22 April 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & Hond Sir.
Nantes April 22. 1780.
Capt McKirdy in the Dove is just arrived From Maryland & by him it appears that Clinton has at last appeared in So Carolina: I send you the only important Papers I have recvd by him. Mr Lewis a Passenger assures me that our People are strong in Force in that Quarter & do not fear the Enemy. I cannot find either by Letter Newspaper or Information the smallest Acct of the Mercury Capt Samson who carried your Dispatches in November last, & I apprehend he has suffered a harder Fate than Capture. The Winter for 40 Years Past has never been so severe.—
I refer you to my last to M de Chaumont about the Cloathing, By the Contrary Wind I have great hopes that what I sent to Brest will arrive in Time. I do not continue sending because I Fear to be too late & I wish for orders for the Cloathing I have now by me. Mr Chaumont will tell you that the Farmers have ordered an arrangement to be made with me about the Duties. I do not yet know what it will be but I am assured it will be reduced to a trifle.—

I am with the greatest Respect Your dutifull & Affectionate Kinsman
Jona Williams J 
Notation: J Williams April 22 1780
